             Case 2:19-cr-00200-DLR Document 145 Filed 09/15/20 Page 1 of 7




 1   SUZUKI LAW OFFICES
     Attorneys at Law
 2   Richard J. Suzuki, Esq. No. 021348
     Seth Apfel, Esq. No. 032225
 3
     2929 E. Camelback Rd. Ste. 224
 4   Phoenix, Arizona 85016
     Phone: (602) 682-5270
 5
     Fax: 480-907-1571
 6   Attorneys@suzukilawoffices.com
 7
     Attorneys for Defendant Wesley
 8
                       IN THE UNITED STATES DISTRICT COURT
 9
                                  DISTRICT OF ARIZONA
10
11
                                               )   Case No.: CR-19-00200-PHX-DLR
12   United States of America,                 )
                                               )   (Defendant is not in Custody)
13                Plaintiff,                   )
                                               )   DEFENDANT LAURA MARYE
14         vs.                                 )
                                               )   WESLEY’S OBJECTION TO
15   Laura Marye Wesley,                       )   GOVERNMENT RESTITUTION
                                               )   REQUEST AND FINE REQUEST
16                Defendant                    )
                                               )
17
18         Defendant, Laura Marye Wesley, by and through counsel undersigned, herein
19
     submits the following objections to the Government’s restitution and fine requests.
20
21
     These objections are intended to supplement the objections to the presentence report

22   (PSR) previously filed, and those objections, as well as the previously filed sentencing
23
     memorandum, are hereby incorporated by reference.
24
           Specifically, Ms. Wesley objects to the Government’s recommendation for a fine
25
26   of $25,000 and to the Government’s request that she be ordered to pay $40,000 in
27
     restitution. As to the former, the fine would be prohibitive in light of Ms. Wesley’s
28
                 Case 2:19-cr-00200-DLR Document 145 Filed 09/15/20 Page 2 of 7




 1
     current financial condition, and as to the latter, there has been no proof of actual

 2   economic loss that evinces a loss in the amount requested.
 3
            The PSR recommended that no fine be imposed, and only recommended $35,000
 4
     in restitution. The PSR did not provide evidence of economic loss respecting the party
 5
 6   requesting restitution.
 7
                          MEMORANDUM OF POINTS AND AUTHORITIES
 8
            I.       FINES:
 9
10          Under the Eighth Amendment, “[e]xcessive bail shall not be required, nor
11   excessive fines imposed, nor cruel and unusual punishments inflicted.” Timbs v. Indiana,
12
     139 S. Ct. 682, 687 (2019) (citing U.S. Const. Amendment VIII). The right guaranteed
13
14   by the Excessive Fines Clause is fundamental. Id. at 689.
15          Here, Ms. Wesley’s financial statement as detailed in the PSR indicates that she
16
     has very limited means to pay a significant fine. The profits (to the extent there were
17
18   any) reaped by the criminal conduct in this case predominantly accrued not to her, but to

19   her father, who was the primary actor in this case.         Ms. Wesley did not gain any
20
     meaningful financial resources when her father died, and she has been forced to start over
21
22   economically. Nevertheless, the government requested a substantial fine in excess of her

23   net worth as indicated in the PSR.
24
            In addition to the above, though Ms. Wesley objects to the requested restitution
25
     amount, it may be that there will still be some restitution that can be shown by the
26
27   victim(s), which would impose an additional financial burden upon her. If restitution is
28
                Case 2:19-cr-00200-DLR Document 145 Filed 09/15/20 Page 3 of 7




 1
     ordered at the time of sentencing or at some future date, a fine would make payment of

 2   restitution far more difficult. However, even if that is not the case, the fine requested by
 3
     the government would significantly exceed her net worth as determined by the PSR. The
 4
     limit upon her net worth is even more pronounced considering that her home comprises
 5
 6   nearly the entirety of her assets, and is also partly owned by her ex-husband.
 7
            Considering the totality of Ms. Wesley’s financial circumstances, a fine of
 8
     $25,000 would be excessive in this case. While Ms. Wesley understands and appreciates
 9
10   the Government’s comparison to a New Mexico case similar to hers in which a far more
11   substantial fine was imposed, there is no indication in that comparison as to what the
12
     financial resources were of the defendants in that case. The Court should make an
13
14   individualized determination of an appropriate fine based on the financial resources of the
15   defendant, who has two children to support.            Notably, in conducting its own
16
     individualized inquiry, the probation department recommended in the PSR that no fine be
17
18   imposed. Ms. Wesley agrees with that assessment, and requests that this Court impose

19   no fine.
20
            II.     RESTITUTION
21
22          “The Mandatory Victims Restitution Act (‘MVRA’), 18 U.S.C. § 3663A, requires

23   a district court to ‘order a defendant to make restitution to a victim of certain specified
24
     offenses.’” United States v. Eyraud, 809 F.3d 462, 467 (9th Cir. 2015) (quoting United
25
     States v. Anderson, 741 F.3d 938, 951 (9th Cir. 2013)). “The amount of restitution is
26
27
28
              Case 2:19-cr-00200-DLR Document 145 Filed 09/15/20 Page 4 of 7




 1
     limited to the victim's ‘actual losses’ that are a direct and proximate result of the

 2   defendant's offense.” Id.
 3
             Respecting restitution, a PSR must include “information sufficient for the court to
 4
     exercise its discretion in fashioning a restitution order,” including “to the extent
 5
 6   practicable, a complete accounting of the losses to each victim.” 18 U.S.C. § 3664(a).
 7
     Prior to the preparation of such a report, victims are given opportunity to submit
 8
     information respecting their losses. 18 U.S.C. § 3664(d)(2). The Government has the
 9
10   burden to demonstrate the amount of loss of a victim by a preponderance of the evidence.
11   18 U.S.C. § 3664(e).
12
             Here, the Government and the victim have failed to submit evidence of actual loss.
13
14   Ms. Wesley does not dispute that her offenses qualify as offenses against property.
15   However, alleged victim Humiovi has submitted a request for more than $40,000 in
16
     restitution. This amount has been calculated by Humiovi and the Government based on
17
18   receipts submitted by Humiovi respecting purchases of items of jewelry from Ms. Wesley

19   between January and July of 2018 totaling $40,748. The receipts, and the calculated loss
20
     amount, include ALL items purchased by Humiovi from Ms. Wesley over the
21
22   aforementioned time period. The premise upon which the restitution request is based is

23   that these items were seized when law enforcement raised the business, thus causing the
24
     loss.
25
             The notion that Humiovi suffered actual loss in the amount requested strains
26
27   credulity due to assumptions that must be made to support such a conclusion.
28
             Case 2:19-cr-00200-DLR Document 145 Filed 09/15/20 Page 5 of 7




 1
     Specifically, since they are requesting restitution to cover all items purchased between

 2   January and July of 2018, the request requires the Court to presume that every single item
 3
     that Humiovi bought from Ms. Wesley during the time frame was seized in July. In other
 4
     words, the Court would have to presume that during that entire six month time frame,
 5
 6   Humiovi did not sell one single item they had purchased from Ms. Wesley. Such a
 7
     presumption defies logic – if Humiovi failed to sell a single item purchased over a six
 8
     month period, it stands to reason that they would not have continued to purchase items
 9
10   from Ms. Wesley.
11          Moreover, the requested restitution fails to account for profit Humiovi earned on
12
     the sale of items purchased from Ms. Wesley. Given the fact that Humiovi continued to
13
14   purchase items from Ms. Wesley for a prolonged period, surely (1) they sold many items;
15   and (2) they made profit on many of the items.
16
            No accounting has been provided to the probation department, to the defense, or to
17
18   the Court indicating (1) what items purchased by Humiovi from Ms. Wesley were

19   actually seized as compared to what items were purchased; (2) what profits were made by
20
     Humiovi in selling items purchased from Ms. Wesley as compared to the value of the
21
22   property actually seized; (3) what the actual value was of the property seized at the time it

23   was seized.
24
            It may very well be that loss was incurred by some people and entities as a result
25
     of the offenses to which Ms. Wesley pled. Ms. Wesley does not wish to minimize those
26
27   losses, nor does she wish to understate her role or the harm caused, and she deeply regrets
28
             Case 2:19-cr-00200-DLR Document 145 Filed 09/15/20 Page 6 of 7




 1
     any such loss. However, as indicated by the government in its memorandum, it appears

 2   that the losses in this case are not easily susceptible to calculation, as they are probably
 3
     market losses for artisans involved in the making of Native American jewelry.            In
 4
     general, the stores to which Ms. Wesley sold goods earned profits from the sale of those
 5
 6   goods, and consumers got items that were high quality and largely matched the value
 7
     they paid for those items. Even if consumers did not get value, no accounting has been
 8
     provided indicating as such.
 9
10          In consideration of the forgoing, insufficient evidence has been provided to
11   support the restitution request made by the Government and victim Humiovi.
12
            III.   CONCLUSION
13
14          In consideration of the above, pursuant to the facts and circumstances of the case,
15   of Ms. Wesley’s financial circumstances, and insufficient evidence respecting actual loss,
16
     Ms. Wesley objects to the fine and restitution requested by the Government.
17
18          RESPECTFULLY SUBMITTED this 15th day of September, 2020.
19
                                               SUZUKI LAW OFFICES
20
                                        /s/    Seth Apfel________________
21                                             Seth Apfel, Esq,
                                               Attorney for Defendant Wesley
22
23
24
25
26
27
28
             Case 2:19-cr-00200-DLR Document 145 Filed 09/15/20 Page 7 of 7




 1
                                 CERTIFICATE OF SERVICE
 2
           I hereby certify that on September 15, 2020, I electronically transmitted the
 3
 4   attached document to the Clerk's Office using the CM/ECF System for filing and
 5
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 6
     Honorable Douglas Rayes
 7
     United States District Court
 8   rayes_chambers@azd.uscourts.gov
 9
     Peter S. Sexton, Esq.
10   Mona Sahaf, Esq.
     Assistant United States Attorneys
11   United States Attorney’s Office
12   Peter.Sexton@usdoj.gov
     Mona.Sahaf@usdoj.gov
13
14
15                                       /s/   Seth Apfel________________
                                               Seth Apfel, Esq,
16                                             Attorney for Defendant Wesley
17
18
19
20
21
22
23
24
25
26
27
28
